     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 1 of 12


 1    Renée Welze Livingston – SBN 124280
      LIVINGSTON LAW FIRM
 2    A Professional Corporation
      1600 South Main Street, Suite 280
 3
      Walnut Creek, CA 94596
 4    Tel: (925) 952-9880
      Fax: (925) 952-9881
 5    Email: rlivingston@livingstonlawyers.com
 6    Attorneys for Defendant
      TARGET CORPORATION
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10     KELLIE LYNCH,                                    )   Case No. 2:19-CV-00700-MCE-DMC
                                                        )
11                            Plaintiff,                )   [Butte County Superior Court Case
12                                                      )   No. 19CV00933]
              vs.                                       )
13                                                      )   STIPULATED PROTECTIVE ORDER
       TARGET CORPORATION;                              )
14     AND DOES 1 - 50, Inclusive                       )
                                                        )
15                            Defendants.               )
16                                                      )

17           I.      PURPOSES AND LIMITATIONS

18           Disclosure and discovery activity in this action are likely to involve production of

19    confidential, proprietary, or private information for which special protection from public

20    disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

21    Accordingly, the parties hereby stipulate to and petition the court to enter the following

22    Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

23    protections on all disclosures or responses to discovery and that the protection it affords from

24    public disclosure and use extends only to the limited information or items that are entitled to

25    confidential treatment under the applicable legal principles. The parties further acknowledge, as

26    set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

27    confidential information under seal.

28

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATED PROTECTIVE ORDER
                                                          -1-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 2 of 12


 1            II.     DEFINITIONS

 2            2.1     Challenging Party:       a Party or Non-Party that challenges the designation of

 3    information or items under this Order.

 4            2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

 5    generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

 6    of Civil Procedure 26(c).

 7            2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

 8    well as their support staff).

 9            2.4     Designating Party: a Party or Non-Party that designates information or items that

10    it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

11            2.5     Disclosure or Discovery Material: all items or information, regardless of the

12    medium or manner in which it is generated, stored, or maintained (including, among other things,

13    testimony, transcripts, and tangible things), that are produced or generated in disclosures or

14    responses to discovery in this matter.

15            2.6     Expert: a person with specialized knowledge or experience in a matter pertinent

16    to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as

17    a consultant in this action.

18            2.7     House Counsel: attorneys who are employees of a party to this action. House

19    Counsel does not include Outside Counsel of Record or any other outside counsel.

20            2.8     Non-Party: any natural person, partnership, corporation, association, or other

21    legal entity not named as a Party to this action.

22            2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

23    action but are retained to represent or advise a party to this action and have appeared in this

24    action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

25    that party.

26            2.10    Party: any party to this action, including all of its officers, directors, employees,
27    consultants, retained experts, and Outside Counsel of Record (and their support staffs).

28            2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATED PROTECTIVE ORDER
                                                          -2-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 3 of 12


 1    Material in this action.

 2           2.12    Professional Vendors: persons or entities that provide litigation support services

 3    (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

 4    organizing, storing, or retrieving data in any form or medium) and their employees and

 5    subcontractors.

 6           2.13    Protected Material: any Disclosure or Discovery Material that is designated as

 7    “CONFIDENTIAL.”

 8           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 9    Producing Party.

10           III.    SCOPE

11           The protections conferred by this Stipulation and Order cover not only Protected Material

12    (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

13    all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

14    conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

15    However, the protections conferred by this Stipulation and Order do not cover the following

16    information:

17                   (a) any information that is in the public domain at the time of
                     disclosure to a Receiving Party or becomes part of the public
18                   domain after its disclosure to a Receiving Party as a result of
                     publication not involving a violation of this Order, including
19                   becoming part of the public record through trial or otherwise; and

20                   (b) any information known to the Receiving Party prior to the
                     disclosure or obtained by the Receiving Party after the disclosure
21                   from a source who obtained the information lawfully and under no
                     obligation of confidentiality to the Designating Party. Any use of
22                   Protected Material at trial shall be governed by a separate agreement
                     or order.
23

24           IV.     DURATION

25           Even after final disposition of this litigation, the confidentiality obligations imposed by

26    this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
27    order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

28    claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATED PROTECTIVE ORDER
                                                          -3-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 4 of 12


 1    the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

 2    action, including the time limits for filing any motions or applications for extension of time

 3    pursuant to applicable law.

 4           V.      DESIGNATING PROTECTED MATERIAL

 5           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

 6    or Non-Party that designates information or items for protection under this Order must take care

 7    to limit any such designation to specific material that qualifies under the appropriate standards.

 8    The Designating Party must designate for protection only those parts of material, documents,

 9    items, or oral or written communications that qualify – so that other portions of the material,

10    documents, items, or communications for which protection is not warranted are not swept

11    unjustifiably within the ambit of this Order.

12           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

13    shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

14    unnecessarily encumber or retard the case development process or to impose unnecessary

15    expenses and burdens on other parties) expose the Designating Party to sanctions.

16           If it comes to a Designating Party’s attention that information or items that it designated

17    for protection do not qualify for protection Designating Party must promptly notify all other

18    Parties that it is withdrawing the mistaken designation.

19           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

20    (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

21    Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

22    designated before the material is disclosed or produced.

23           Designation in conformity with this Order requires:

24                   (a) for information in documentary form (e.g., paper or electronic
                     documents, but excluding transcripts of depositions or other pretrial
25                   or trial proceedings), that the Producing Party affix the legend
                     “CONFIDENTIAL” to each page that contains protected material. If
26                   only a portion or portions of the material on a page qualifies for
                     protection, the Producing Party also must clearly identify the
27                   protected portion(s) (e.g., by making appropriate markings in the
                     margins).
28

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATED PROTECTIVE ORDER
                                                          -4-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 5 of 12


 1                   A Party or Non-Party that makes original documents or materials
                     available for inspection need not designate them for protection until
 2                   after the inspecting Party has indicated which material it would like
                     copied and produced. During the inspection and before the
 3                   designation, all of the material made available for inspection shall
                     be deemed “CONFIDENTIAL.” After the inspecting Party has
 4                   identified the documents it wants copied and produced, the
                     Producing Party must determine which documents, or portions
 5                   thereof, qualify for protection under this Order. Then, before
                     producing the specified documents, the Producing Party must affix
 6                   the “CONFIDENTIAL” legend to each page that contains Protected
                     Material. If only a portion or portions of the material on a page
 7                   qualifies for protection, the Producing Party also must clearly
                     identify the protected portion(s) (e.g., by making appropriate
 8                   markings in the margins).

 9                   (b) for testimony given in deposition or in other pretrial or trial
                     proceedings, that the Designating Party identify on the record,
10                   before the close of the deposition, hearing, or other proceeding, all
                     protected testimony.
11
                     (c) for information produced in some form other than documentary
12                   and for any other tangible items, that the Producing Party affix in a
                     prominent place on the exterior of the container or containers in
13                   which the information or item is stored the legend
                     “CONFIDENTIAL.” If only a portion or portions of the information
14                   or item warrant protection, the Producing Party, to the extent
                     practicable, shall identify the protected portion(s).
15
             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
16
      designate qualified information or items does not, standing alone, waive the Designating Party’s
17
      right to secure protection under this Order for such material. Upon timely correction of a
18
      designation, the Receiving Party must make reasonable efforts to assure that the material is
19
      treated in accordance with the provisions of this Order.
20
             VI.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
21
             6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
22
      confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
23
      designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
24
      burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
25
      challenge a confidentiality designation by electing not to mount a challenge promptly after the
26
      original designation is disclosed.
27
             6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
28

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATED PROTECTIVE ORDER
                                                          -5-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 6 of 12


 1    process by providing written notice of each designation it is challenging and describing the basis

 2    for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

 3    notice must recite that the challenge to confidentiality is being made in accordance with this

 4    specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

 5    good faith and must begin the process by conferring directly (in voice to voice dialogue; other

 6    forms of communication are not sufficient) within 14 days of the date of service of notice. In

 7    conferring, the Challenging Party must explain the basis for its belief that the confidentiality

 8    designation was not proper and must give the Designating Party an opportunity to review the

 9    designated material, to reconsider the circumstances, and, if no change in designation is offered,

10    to explain the basis for the chosen designation. A Challenging Party may proceed to the next

11    stage of the challenge process only if it has engaged in this meet and confer process first or

12    establishes that the Designating Party is unwilling to participate in the meet and confer process in

13    a timely manner.

14           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

15    intervention, the Designating Party shall file and serve a motion to retain confidentiality and in

16    compliance with any applicable Local Rule within 21 days of the initial notice of challenge or

17    within 14 days of the parties agreeing that the meet and confer process will not resolve their

18    dispute, whichever is earlier. Each such motion must be accompanied by a competent declaration

19    affirming that the movant has complied with the meet and confer requirements imposed in the

20    preceding paragraph. Failure by the Designating Party to make such a motion including the

21    required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

22    confidentiality designation for each challenged designation. In addition, the Challenging Party

23    may file a motion challenging a confidentiality designation at any time if there is good cause for

24    doing so, including a challenge to the designation of a deposition transcript or any portions

25    thereof. Any motion brought pursuant to this provision must be accompanied by a competent

26    declaration affirming that the movant has complied with the meet and confer requirements
27    imposed by the preceding paragraph.

28           The burden of persuasion in any such challenge proceeding shall be on the Designating

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATED PROTECTIVE ORDER
                                                          -6-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 7 of 12


 1    Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 2    unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 3    sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

 4    file a motion to retain confidentiality as described above, all parties shall continue to afford the

 5    material in question the level of protection to which it is entitled under the Producing Party’s

 6    designation until the court rules on the challenge.

 7           VII.    ACCESS TO AND USE OF PROTECTED MATERIAL

 8           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

 9    or produced by another Party or by a Non-Party in connection with this case only for

10    prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

11    disclosed only to the categories of persons and under the conditions described in this Order.

12    When the litigation has been terminated, a Receiving Party must comply with the provisions of

13    section 13 below (FINAL DISPOSITION).

14           Protected Material must be stored and maintained by a Receiving Party at a location and

15    in a secure manner that ensures that access is limited to the persons authorized under this Order.

16           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

17    ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

18    disclose any information or item designated “CONFIDENTIAL” only to:

19                   (a) the Receiving Party’s Outside Counsel of Record in this action,
                     as well as employees of said Outside Counsel of Record to whom it
20                   is reasonably necessary to disclose the information for this litigation
                     and who have signed the “Acknowledgment and Agreement to Be
21                   Bound” that is attached hereto as Exhibit A;

22                   (b) the officers, directors, and employees (including House
                     Counsel) of the Receiving Party to whom disclosure is reasonably
23                   necessary for this litigation and who have signed the
                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24
                     (c) Experts (as defined in this Order) of the Receiving Party to
25                   whom disclosure is reasonably necessary for this litigation and who
                     have signed the “Acknowledgment and Agreement to Be Bound”
26                   (Exhibit A);
27                   (d) the court and its personnel;
                     (e) court reporters and their staff, professional jury or trial
28                   consultants, mock jurors, and Professional Vendors to whom

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATED PROTECTIVE ORDER
                                                          -7-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 8 of 12


 1                   disclosure is reasonably necessary for this litigation and who have
                     signed the “Acknowledgment and Agreement to Be Bound”
 2                   (Exhibit A);

 3                   (f) during their depositions, witnesses in the action to whom
                     disclosure is reasonably necessary and who have signed the
 4                   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                     otherwise agreed by the Designating Party or ordered by the court.
 5                   Pages of transcribed deposition testimony or exhibits to depositions
                     that reveal Protected Material must be separately bound by the court
 6                   reporter and may not be disclosed to anyone except as permitted
                     under this Stipulated Protective Order.
 7
                     (g) the author or recipient of a document containing the information
 8                   or a custodian or other person who otherwise possessed or knew the
                     information.
 9

10           VIII.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                     IN OTHER LITIGATION
11

12           If a Party is served with a subpoena or a court order issued in other litigation that compels

13    disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

14    Party must:

15                   (a) promptly notify in writing the Designating Party. Such
                     notification shall include a copy of the subpoena or court order;
16
                     (b) promptly notify in writing the party who caused the subpoena or
17                   order to issue in the other litigation that some or all of the material
                     covered by the subpoena or order is subject to this Protective Order.
18                   Such notification shall include a copy of this Stipulated Protective
                     Order; and
19
                     (c) cooperate with respect to all reasonable procedures sought to be
20                   pursued by the Designating Party whose Protected Material may be
                     affected.
21

22           If the Designating Party timely seeks a protective order, the Party served with the

23    subpoena or court order shall not produce any information designated in this action as

24    “CONFIDENTIAL” before a determination by the court from which the subpoena or order

25    issued, unless the Party has obtained the Designating Party’s permission. The Designating Party

26    shall bear the burden and expense of seeking protection in that court of its confidential material –
27    and nothing in these provisions should be construed as authorizing or encouraging a Receiving

28    Party in this action to disobey a lawful directive from another court.

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATED PROTECTIVE ORDER
                                                          -8-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 9 of 12


 1           IX.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                     PRODUCED IN THIS LITIGATION
 2

 3                   (a) The terms of this Order are applicable to information produced
                     by a Non-Party in this action and designated as
 4                   “CONFIDENTIAL.” Such information produced by Non-Parties in
                     connection with this litigation is protected by the remedies and relief
 5                   provided by this Order. Nothing in these provisions should be
                     construed as prohibiting a Non-Party from seeking additional
 6                   protections.
                     (b) In the event that a Party is required, by a valid discovery
 7                   request, to produce a Non-Party’s confidential information in its
                     possession, and the Party is subject to an agreement with the Non-
 8                   Party not to produce the Non-Party’s confidential information, then
                     the Party shall:
 9
                             (1) promptly notify in writing the Requesting Party and the
10                   Non-Party that some or all of the information requested is subject to
                     a confidentiality agreement with a Non-Party;
11
                             (2) promptly provide the Non-Party with a copy of the
12                   Stipulated Protective Order in this litigation, the relevant discovery
                     request(s), and a reasonably specific description of the information
13                   requested; and

14                           (3) make the information requested available for inspection
                     by the Non-Party.
15
                     (c) If the Non-Party fails to object or seek a protective order from
16                   this court within 14 days of receiving the notice and accompanying
                     information, the Receiving Party may produce the Non-Party’s
17                   confidential information responsive to the discovery request. If the
                     Non-Party timely seeks a protective order, the Receiving Party shall
18                   not produce any information in its possession or control that is
                     subject to the confidentiality agreement with the Non-Party before a
19                   determination by the court. Absent a court order to the contrary, the
                     Non-Party shall bear the burden and expense of seeking protection
20                   in this court of its Protected Material.

21           X.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

22           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

23    Material to any person or in any circumstance not authorized under this Stipulated Protective

24    Order, the Receiving Party must immediately:

25                   (a) notify in writing the Designating Party of the unauthorized
                     disclosures,
26
                     (b) use its best efforts to retrieve all unauthorized copies of the
27                   Protected Material,

28

      Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATED PROTECTIVE ORDER
                                                          -9-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 10 of 12


 1                    (c) inform the person or persons to whom unauthorized disclosures
                      were made of all the terms of this Order, and
 2
                      (d) request such person or persons to execute the “Acknowledgment
 3                    and Agreement to Be Bound” that is attached hereto as Exhibit A.

 4            XI.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                      PROTECTED MATERIAL
 5

 6            When a Producing Party gives notice to Receiving Parties that certain inadvertently

 7     produced material is subject to a claim of privilege or other protection, the obligations of the

 8     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 9     provision is not intended to modify whatever procedure may be established in an e-discovery

10     order that provides for production without prior privilege review. Pursuant to Federal Rule of

11     Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

12     communication or information covered by the attorney-client privilege or work product

13     protection, the parties may incorporate their agreement in the stipulated protective order

14     submitted to the court.

15            XII.    MISCELLANEOUS

16            12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

17     seek its modification by the court in the future.

18            12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

19     Order no Party waives any right it otherwise would have to object to disclosing or producing any

20     information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

21     no Party waives any right to object on any ground to use in evidence of any of the material

22     covered by this Protective Order.

23            12.3    Filing Protected Material. Without written permission from the Designating Party

24     or a court order secured after appropriate notice to all interested persons, a Party may not file in

25     the public record in this action any Protected Material. A Party that seeks to file under seal any

26     Protected Material must comply with applicable Local Rules. Protected Material may only be
27     filed under seal pursuant to a court order authorizing the sealing of the specific Protected

28     Material at issue. A sealing order will issue only upon a request establishing that the Protected

       Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
       STIPULATED PROTECTIVE ORDER
                                                           -10-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 11 of 12


 1     Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection

 2     under the law. If a Receiving Party's request to file Protected Material under seal pursuant to

 3     Local Rule is denied by the court, then the Receiving Party may file the information in the public

 4     record unless otherwise instructed by the court.

 5            XIII.   FINAL DISPOSITION

 6            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 7     Receiving Party must return all Protected Material to the Producing Party or destroy such

 8     material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

 9     compilations, summaries, and any other format reproducing or capturing any of the Protected

10     Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

11     submit a written certification to the Producing Party (and, if not the same person or entity, to the

12     Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

13     the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

14     not retained any copies, abstracts, compilations, summaries or any other format reproducing or

15     capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

16     retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

17     legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

18     product, and consultant and expert work product, even if such materials contain Protected

19     Material. Any such archival copies that contain or constitute Protected Material remain subject to

20     this Protective Order as set forth in Section 4 (DURATION).

21     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22     DATED: April _22_, 2020                       HASLERUD LAW OFFICE

23

24                                                           /s/ Michael A. Landsem
                                                     By: _____________________________
25
                                                            Michael Landsem
26                                                          Attorneys for Plaintiff
                                                            KELLIE LYNCH
27

28

       Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
       STIPULATED PROTECTIVE ORDER
                                                           -11-
     Case 2:19-cv-00700-MCE-DMC Document 12 Filed 04/27/20 Page 12 of 12


 1     DATED: April 17, 2020                         LIVINGSTON LAW FIRM

 2

 3                                                           /s/ Renée Welze Livingston
                                                     By
 4                                                           Renée Welze Livingston
                                                             Attorneys for Defendant
 5                                                           TARGET CORPORATION

 6

 7                                                   ORDER

 8
              PURSUANT TO STIPULATION OF THE PARTIES, IT IS SO ORDERED.
 9

10
              Dated: April 24, 2020
11                                                         ____________________________________
                                                           DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

       Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
       STIPULATED PROTECTIVE ORDER
                                                           -12-
